internal_revenue_service national_office technical_advice_memorandum january third party communication none date of communication not applicable tam-137396-05 number release date index uil no case-mis no ---------------------------- ---------------------------- taxpayer's name taxpayer's address taxpayer's identification no year s involved ----------------------------- ---------------------------- ---------------------------- ------------------ ------- this is in response to your request for technical_advice dated date concerning sec_451 of the internal_revenue_code legend taxpayer x corporation network network x year date a date b date c dollar_figurea period ----------------------------------------------- ------------------------------------------------------------------- --------------------------------------------------------- ------------------------------------------------------------------- -------------- ---------------------------------------- ------- --------------------- --------------------------- --------------------- ------------- ------------ tam-137396-05 period issue ----------- whether taxpayer having received a noncompensatory warrant for shares of common_stock of x corporation recognized income as of the date the warrant was granted conclusion the value of the warrant as of the date it was granted is includible in the taxpayer's income since the right to exercise the warrant was not contingent and the value of the warrant could be determined facts taxpayer is a subchapter_s_corporation that uses an accrual_method of accounting for federal_income_tax purposes x corporation is a publicly traded subchapter_c_corporation both are engaged in the telecommunications business prior to year taxpayer provided network telecommunications services to its retail customers under an agreement tariff with network x corporation also provided telecommunications services obtained from network but generally resold network’s services to third parties who in turn serviced retail customers x corporation had more favorable rates under its tariff contract with network than taxpayer did under its tariff with network in year x corporation was developing its own telecommunications network network x in year taxpayer and x corporation entered into an agreement services agreement whereby taxpayer would access network’s services under x corporation’s tariff on date a taxpayer transferred its customers to x corporation's tariff and began receiving services from network under x corporation’s tariff the services agreement provided that taxpayer would receive network’s services at the same rate x corporation paid network under its tariff with network taxpayer was obligated to move its entire base of customers existing customers to x corporation’s tariff and use commercially reasonable efforts to maintain them on the tariff but taxpayer would continue to deal directly with network and with its own customers the agreement stated that it was contemplated that taxpayer's customers would be transitioned to x corporation's forthcoming network x taxpayer was required to make commercially reasonable efforts to obtain the consent of existing customers to move to network x taxpayer had no liability for customers declining to transfer there is ambiguity at places in the request for technical_advice as to whether it concerns the tax treatment of taxpayer or taxpayer's shareholders although there are obvious consequences for the shareholders we view the request as addressed to the tax treatment of taxpayer tam-137396-05 under the services agreement taxpayer had the discretion but not the obligation to transfer future customers new customers to x corporation's tariff new customers could be transferred from x corporation's tariff at any time taxpayer could transfer existing customers from x corporation’s tariff or from network x in certain situations generally at customer request or in circumstances resulting in the inability of x corporation to provide the required services at all or at a level of quality comparable to network or at the agreed pricing levels additionally in the event of a change in control of taxpayer the new owners could transfer taxpayer’s customers to another carrier or tariff but only with period notice to x corporation the services agreement provided that taxpayer would also receive a warrant to purchase x corporation’s stock the warrant under terms provided in a separate agreement the warrant agreement the section of the services agreement relating to the warrant provided that default or termination of the services agreement would not result in forfeiture the warrant shall be an independent agreement and no default or termination of the agreement shall in any manner whatsoever affect or restrict the rights of the holders of the warrant the one exception the change_of control contingency was that the warrant or shares obtained through its exercise would be forfeited retroactively if there were a change_of control of taxpayer and customers were moved in violation of the period notice provision and not replaced within period the services agreement recited that the warrant was acquired by taxpayer for its own account for investment and not for the account of others or with a view to the distribution or resale of such warrant or shares of stock issuable upon exercise thereof taxpayer’s ability to transfer the warrant which was unregistered was limited to its successors in certain circumstances or to its shareholders to whom the warrant was in fact distributed transfer of the shares obtained through exercise was also limited in accordance with their unregistered status for the duration of the exercise period ending date c the shares received and any proceeds were subject_to a right_of_first_refusal retained by x corporation and forfeiture for violation of the change-of-control contingency under the warrant agreement x corporation was required to file a shelf registration_statement with respect to the resale of at least ------------- shares of the securities around this time x corporation distributed warrants to several other telecommunications companies with which x corporation did business in arrangements that placed additional contingencies on the exercise of the warrants for example other warrant recipients were generally required to transfer certain numbers of customers to x corporation’s forthcoming network x before the warrants could be exercised these other warrant recipients did not deal directly with network and paid x corporation a markup over x corporation’s tariff rate with network the customers transferred to x corporation’s network by these other warrant recipients generally became the direct customers of x corporation not network tam-137396-05 the warrant which was effective as of date a was exercisable between date b and date c the warrant was granted at the money meaning that the exercise price was the market price of the stock on date a taxpayer and the field_office agree that the value of the warrant when granted was determinable and although relatively nominal on a per-share basis totaled dollar_figurea as of date a after receipt taxpayer immediately distributed the warrant to its shareholders who subsequently exercised the warrant pursuant to a cashless exercise provision the tax consequences of this distribution have not been raised and are not addressed in this memorandum the value of x corporation's stock increased significantly between date a and date b when the warrant became exercisable and was exercised by the shareholders as required by the warrant agreement registration statements were filed whereby the shareholders of taxpayer offered for resale their x corporation stock to be acquired on exercise of the warrant some of the shareholders immediately sold their stock some continued to hold x corporation shares although the field_office tentatively agrees with taxpayer that the value of the warrant as of date a the date it was granted was includible in taxpayer's gross_income they have requested technical_advice because of uncertainty in the law in this area law and analysis generally the receipt of property results in gross_income sec_1_61-1 of the income_tax regulations and as a general_rule gains profits and income are includible in gross_income for the taxable_year in which they are actually or constructively received by the taxpayer unless includible for a different year in accordance with the taxpayer's method_of_accounting sec_1_451-1 stock warrants are a contractual option to purchase stock and like all options are themselves property 297_us_496 revrul_77_250 1977_2_cb_309 like the writing of an option the purchase of an option generally does not result in immediate tax consequences instead if the option is exercised the cost of the option is added to the basis of the property acquired see revrul_58_234 1958_1_cb_279 revrul_78_182 1978_1_cb_265 however in appropriate circumstances the issuance of an option including a stock_warrant is treated as a payment of the value of the option to the optionee coupled with a purchase of the option by the optionee see eg 630_f2d_1169 7th cir 450_us_913 taxpayer did not purchase the warrant for cash and the parties agree that the value of the warrant on date a was dollar_figurea therefore unless an exception applies that would prevent the realization or recognition tam-137396-05 of income at that date this amount is includible in taxpayer's gross_income on date a under sec_61 and sec_451 we conclude that no exception applies under an accrual_method of accounting_income is includible in gross_income when all the events have occurred fixing the right to receive the income and the amount of the income can be determined with reasonable accuracy sec_1_451-1 see also 292_us_182 372_us_128 applying the first prong of this all-events test under sec_451 to the extent the issuance of the warrant was connected to taxpayer's transfer of its existing retail customers to x corporation's tariff this transfer had occurred by date a taxpayer's right to the warrant or to exercise of the warrant was not conditioned on any other performance under the services agreement or otherwise the right to the warrant was subject only to the contingency that the warrant would be forfeited in the event of a change in control of taxpayer coupled with failure to comply with the notice replacement requirements in the services agreement no change_of control was contemplated when the warrant was granted and none occurred we agree with the taxpayer and the field_office that this change-of-control contingency was a condition_subsequent that would not prevent the accrual of income accordingly on date a taxpayer had a fixed_right to the warrant with respect to the second prong of the all-events test the question is whether the value of the warrant could be determined with reasonable accuracy on date a the warrant was exercisable in exchange for publicly-traded stock subject only to the passage of time and the change-of-control contingency the value of the x corporation stock was known and the value of the warrant could be and was determined by accepted valuation methods the taxpayer and the field_office agree that the value of the warrant on date a was dollar_figurea accordingly that value was determinable with reasonable accuracy see 286_us_290 the tax treatment of certain compensatory options-options provided in exchange for services-is governed by sec_83 or in the case of certain employee_plans sec_421 as discussed further below the parties in the present case agree that the warrants are not compensatory options and that sec_83 does not apply as discussed by the court in 217_f3d_1117 9th cir t hat an option is 'at the money' does not render the option valueless an option has two values an intrinsic value and a time value the intrinsic value of an option is the difference between the actual value of a share at the date of grant and the exercise price of the option the time value 'reflects the expectation that prior to expiration the price of the stock will increase ' tam-137396-05 this conclusion with respect to the all-events test is consistent with judicial and administrative precedent in 75_tc_103 the issue concerned the depreciable basis of certain patents the taxpayer acquired in exchange for issuing both unregistered shares of its stocks and options to purchase additional shares at the public offering price the court held that under the open_transaction doctrine derived from 283_us_404 the options had no ascertainable value on the date of the exchange and that the transaction was therefore open until the options were exercised at which point the taxpayer's depreciable basis in the acquired patents was ascertainable see also baumer v united_states 580_f2d_863 5th cir related proceeding pincite_f2d_1318 11th cir a series of tax_court memorandum decisions in this memorandum the workstation cases have considered the treatment of stock warrants issued in connection with the sale of computer workstations in the first sun microsystems inc v commissioner tcmemo_1993_467 the taxpayer a manufacturer of computer workstations entered into a long-term_agreement with computervision corporation for the sale of workstations as part of the agreement sun granted computervision stock warrants the right to exercise each warrant was contingent on the purchase of a certain number of workstations the court concluded that the warrants were issued to induce the purchase of the workstations and constituted a reduction of their selling_price excludible from sun's gross_sales not a capital_expenditure the issue of timing was not before the court the parties agreed that the all-events test was not met until the requisite workstations were purchased computervision international corp v commissioner t c memo vacated and remanded on other grounds 164_f3d_73 1st cir addressed the tax consequences of the receipt of sun microsystem’s warrants the court was asked to determine the character of the proceeds computervision received when it sold the warrants as in sun the court held that under the facts and circumstances the purpose and intent of the parties was to adjust the sales_price of the workstations and the amount received on sale was therefore a reduction in computervision's cost_of_goods_sold not capital_gain in reaching this conclusion the court cited among other the court applied the test in 26_tc_707 nonacq c b nonacq withdrawn and acq c b acq withdrawn and nonacq c b nonacq withdrawn in part and acq in part 1982_2_cb_2 see revrul_2005_28 2005_19_irb_997 under pittsburgh milk an amount is a purchase-price adjustment if made with the purpose and intent of reaching an agreed upon a net selling_price and is negotiated and agreed to before the sale takes place tam-137396-05 factors the fact that computervision never exercised the warrants but sold them and the fact that the warrants were exercisable only upon the transaction of a certain dollar volume of sales as in sun the timing of the adjustment was not at issue finally in convergent technologies inc v commissioner tcmemo_1995_320 a case factually similar to sun the taxpayer a publicly traded corporation issued stock warrants to two of its customers as in sun the exercise of the warrants was contingent on the volume of purchases the service argued that the warrants had an investment aura and represented a capital expense the court held that the taxpayer's use of the warrants represented a reduction in the selling_price of the workstations and thus reduced convergent's gross_income as factors leading to this conclusion the court noted that the warrants were tied to sales volume the recipient did not intend to hold them for investment and the terms of the warrant agreements were more favorable the more workstations the recipient agreed to buy unlike the opinions in sun and computervision the opinion in convergent addressed the timing of the offset to gross_income the court held that-under the all-events test for accrual of liabilities in sec_1_461-1 which generally mirrors the corresponding test for income under 451-the warrants represented a fixed liability when the sales volumes were reached however their value could not be ascertained with reasonable accuracy until the warrants were exercised the court stated that even though both the exercise price of the warrant and the value of the stock were known the value we are seeking is the actual cost to petitioner of issuing the stock upon the exercise of the warrants and this value can only be determined on the date of exercise regardless of the correctness or precedential effect of these opinions they are distinguishable from the present case and do not require deferral of income from taxpayer's receipt of the x corporation warrant the context in which warrants are issued and received may have a bearing on the tax consequences in the present case there are several possible characterizations of the transaction however they all lead to the same result first the parties agree that the warrant was not issued in return for past or future services when stock_options or warrants are issued in return for services there is a the warrants were sold to underwriters who simultaneously exercised them in 217_f3d_1117 9th cir aff'g t c memo the taxpayer in connection with a borrowing issued warrants in its stock to the lender both courts held that the warrants constituted original_issue_discount in the amount of their value on the grant_date the courts rejected the taxpayer's argument that the warrants should be valued on the exercise date holding that treatment as a closed transaction was mandated by sec_1273 and distinguishing the three workstation cases on this basis tam-137396-05 specific statutory scheme that governs the timing and character of income under sec_83 or in some circumstances sec_421 and the corresponding regulations which set forth a specific definition of readily_ascertainable_fair_market_value for that purpose see sec_1_83-7 91_tc_200 aff'd 905_f2d_1190 8th cir see also sec_421 sec_1 statutory_employee options 84_tc_1192 issue sec_1 and the parties agree however that the warrant in the present case was not compensatory and that sec_83 does not apply although the phrase in_connection_with_the_performance_of_services in sec_83 is broadly interpreted it does not extend to all cases in which property is transferred in a business setting see sec_1_83-3 79_tc_864 aff'd 734_f2d_478 9th cir 92_tc_612 aff'd 920_f2d_1335 7th cir signing the services agreement with x corporation was not the performance of a service by taxpayer and taxpayer was a customer of x corporation that provided no significant service to x corporation the specific rules under sec_83 or sec_421 do not necessarily apply outside the context of compensatory options see eg custom chrome value of warrants as oid 425_f2d_713 9th cir value of options as basis cf revrul_77_250 value of warrants for sec_1232 purposes the taxpayer asserts that the transaction was an exchange of a zero-basis intangible asset the customer traffic for the warrant this possible characterization brings into play the open_transaction doctrine under sec_1001 as the tax_court in simmonds recognized however it is settled that only in rare and extraordinary circumstances will property be considered not to have an ascertainable fair_market_value see t c pincite citing sec_1_1001-1 71_tc_998 revrul_58_402 1958_2_cb_15 see also moore basis includes value of option on issuance not exercise open_transaction doctrine inapplicable cf revrul_80_186 1980_2_cb_280 value of gifted option on grant_date subject_to gift_tax in simmonds the court found as a fact that the options in question could not be valued on issuance in the present case by contrast the value of the warrant on date a has been established accordingly the open_transaction doctrine does not apply other possible characterizations of the transaction are that the grant of the warrant was an incentive for taxpayer to enter into the overall agreement with x corporation or to encourage taxpayer not to transfer customers off x corporation's tariff or that x corporation wished to gain indirect access to taxpayer's customers to pursue its own network that is whether or not that access was a customer-based_intangible within the meaning of sec_197 an issue we do not decide or that x corporation wished to increase its traffic volume though not its immediate profit to obtain volume discounts from network or for other reasons however none of these possible characterizations in our view would permit taxpayer to exclude or defer the recognition of income from the grant of a warrant with a determined value tam-137396-05 the final possibility is that the warrant represented an additional discount on the tariff rate for telecommunication services that x corporation had already agreed to provide taxpayer at cost the memorandum opinions in the workstation cases discussed above-sun computervision and convergent-suggest that in such a case the tax consequences might be deferred until the warrant was exercised we are satisfied however that based on the facts in this particular case and looking primarily at objective factors the transfer of the warrant was not a sales discount it was not made with the purpose and intent of reaching an agreed upon a net selling_price see pittsburgh milk and revrul_2005_28 and in several significant respects the workstation cases are distinguishable first under the services agreement taxpayer was provided with the same services as before from network at a lower rate-a rate equal to the rate network charged x corporation while sellers sometimes sell below cost this fact suggests that the warrant was not needed or intended to induce taxpayer to purchase specific services from x corporation second one factor found to be significant in the workstation cases was the fact that the warrants were sold by the recipients not exercised in the present case the services agreement provided that taxpayer was acquiring the warrant for its own account or investment and not for the account of others or with a view to the distribution or resale of such warrant or shares of stock issuable upon exercise thereof the warrant was not generally transferable except to a successor or shareholder of taxpayer and except for certain gift transactions for a period of years x corporation had a right_of_first_refusal for any shares issued on exercise the parties' actions were generally consistent with these recitals and restrictions the warrant was not immediately sold but was distributed to taxpayer's shareholders who first held and then exercised the warrant becoming shareholders of x corporation although some sold their x corporation shares there is evidence of a general intent on the part of taxpayer even if the warrant were issued as a discount it is not clear how that would affect the result in this case of the workstation cases only computervision addressed the treatment of the warrant recipient and the issue of timing was not before the court moreover as discussed in the text the facts in computervision were distinguishable from the present case finally none of the workstation cases focused on whether the recipient of a warrant in this case taxpayer can make an adjustment based on the warrant's value on the exercise date when exercise occurs in the hands of transferees in this case taxpayer's shareholders some time after the warrants were transferred since we conclude that the warrant was not issued as a sales discount we do not need to resolve these questions tam-137396-05 and its owners to invest in x corporation rather than to liquidate warrants received as a sales discount finally the relevant documents did not describe the arrangement as involving a sales discount the services agreement stated that the warrant was issued in order to induce taxpayer to enter into the ongoing business relationship represented by this agreement more significantly as a substantive matter the agreement expressly disavowed any more specific linkage between the warrant and the agreement the warrant shall be an independent agreement and no default or termination of the agreement shall in any manner whatsoever affect or restrict the rights of the warrant holders the courts in the workstation cases stressed the fact that exercise of the warrants was conditioned on performance under the sales agreements between the parties in convergent the terms of the warrant agreements also varied with expected purchase volumes in the present case by contrast not only were there no such preconditions to exercise of the warrant the warrant would remain valid even if the agreement were terminated completely and there is evidence that in this respect the warrant issued to taxpayer differed from warrants issued by x corporation to other customers in some cases the distinction between a sales discount and an incentive or other expenditure may be a fine one but in this case we agree with the tentative conclusion of the field_office that taking all the facts and circumstances into account the issuance of the warrant was not a sales discount we conclude that the value of the warrant on date a was includible in taxpayer's gross_income as ordinary_income taxpayer is treated as having acquired the warrant for and having a basis in the warrant equal to the value of the warrant on date a see eg moore this memorandum does not address the tax consequences of the distribution of the warrant to taxpayer's shareholders or their subsequent exercise of the warrant caveats a copy of this technical_advice_memorandum is to be given to the taxpayers sec_6110 of the code provides that it may not be used or cited as precedent it is true that the warrant would be ineffective if taxpayer transferred existing customers from x corporation's tariff after a change_of control but as discussed earlier the change-of-control contingency was a condition_subsequent that would not apply so long as taxpayer observed the notice period before making the transfer
